84 N.Y.2d 967 (1994)
646 N.E.2d 795
622 N.Y.S.2d 493
Helen Piacquadio et al., Respondents,
v.
Recine Realty Corp. et al., Appellants.
Court of Appeals of the State of New York.
Argued October 26, 1994.
Decided December 13, 1994.
Kelly Flanagan Hodukavich & Goldberg, New York City (William G. Kelly and Carol R. Finocchio of counsel), for appellants.
Profeta & Eisenstein, New York City (Fred R. Profeta, Jr., Michael J. Orlofsky and Robert G. Spevack of counsel), for respondents.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur in memorandum.
*969MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the complaint dismissed.
Plaintiff Helen Piacquadio slipped and fell in defendants' restaurant on a terrazzo stair where liquid had accumulated to cover an area approximately 10 inches by 6 inches in size. Nothing in the record establishes that the terrazzo was otherwise dangerous or negligently maintained (see, Kline v Abraham, 178 N.Y. 377). Because a "general awareness" that a dangerous condition may be present is legally insufficient to constitute notice of the particular condition that caused plaintiff's fall (see, Gordon v American Museum of Natural History, 67 N.Y.2d 836, 838; see also, Madrid v City of New York, 42 N.Y.2d 1039), liability could be predicated only on failure of defendants to remedy the danger presented by the liquid after actual or constructive notice of the condition.
The evidence does not establish that defendants had either actual or constructive notice of the hazardous condition that caused plaintiff to slip and fall, and accordingly the complaint should be dismissed.
Order reversed, etc.